Title: From Thomas Jefferson to Cherokee Deputation, 9 January 1809
From: Jefferson, Thomas
To: Cherokee Deputation


                  
                     My Children, Deputies of 
                        
                        the Cherokee Upper Towns 
                     
                     Jan. 9. 1809.
                  
                  I have maturely considered the Speeches you have delivered me and will now give you answers to the several matters they contain
                  You inform me of your anxious desires to engage in the industrious pursuits of agriculture & civilized life; that finding it impracticable to induce the nation at large to join in this you wish a line of separation to be established between the upper and lower Towns, so as to include all the waters of the Hiwassee in your part, and that having thus contracted your Society within narrower limits you propose within these to begin the establishment of fixed laws & of regular government. you say that the lower Towns are satisfied with the division you propose, and on these Several matters you ask my advice and aid.—
                  With respect to the line of division between yourselves & the lower Towns, it must rest on the joint consent of both parties. the one you propose appears moderate reasonable & well defined. we are willing to recognize those on each side of that line as distinct societies and if our aid shall be necessary to mark it more plainly than nature has done, you shall have it. I think with you, that on this reduced scale it will be more easy for you to introduce the regular administration of laws.—
                  In proceeding to the establishment of laws you wish to adopt them from ours, & such only for the present as suit your present condition; chiefly indeed those for the punishment of crimes & the protection of property. but who is to determine which of our laws suit your condition & shall be in force with you? all of you being equally free, no one has a right to say what shall be law for the others— our way is to put these questions to the vote, and to consider that as law for which the Majority votes. the fool has as great a right to express his opinion, by vote, as the wise, because he is equally free & equally master of himself. but as it would be inconvenient for all your men to meet in one place, would it not be better for every Town to do as we do, that is to say, chuse by the vote of the Majority of the Town and of the country people nearer to that than to any other Town, one, two, three or more, according to the size of the Town, of those whom each voter thinks the wisest & honestest men of their place and let these meet together and agree which of our laws suit them. but these men know nothing of our laws. how then can they know which to adopt. let them associate in their Council our beloved man living with them, Colo. Meigs, and he will tell them what our law is on any point they desire. he will inform them also of our methods of doing business in our Councils so as to preserve order and to obtain the vote of every member fairly. this Council can make a law for giving to every head of a family a separate parcel of land, which when he has built upon and improved, it shall belong to him & his descendants forever, & which the Nation itself shall have no right to sell from under his feet. they will determine too what punishment shall be inflicted for every crime. in our States generally we punish murder only by death, and all other crimes by solitary confinement in a prison.
                  But when you shall have adopted Laws, who are to execute them? perhaps it may be best to permit every Town and the Settlers in it’s neighborhood attached to it, to Select some of their best men, by a Majority of its Voters to be Judges in all differences, and to execute the law according to their own judgment. Your Council of representatives will decide on this or such other mode as may best suit you. I suggest these things My Children for the consideration of the Upper Towns of your Nation, to be decided on as they think best, and I sincerely wish you may succeed in your laudable endeavors to save the remains of your Nation by adopting industrious Occupations and a Government of regular law. in this you may always rely on the counsel & assistance of the Government of the U.S.—deliver these words to your people in my name & assure them of my friendship
                  
                     Th: Jefferson 
                     
                  
               